          Case 2:18-cr-00095-APG-NJK Document 191 Filed 01/21/21 Page 1 of 4



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:18-CR-095-APG-NJK

 9                 Plaintiff,                       Amended Preliminary Order of Forfeiture

10          v.

11 EVER ANTONIO ALVARADO-
   CORONADO, aka “Ernie,”
12

13                 Defendant.

14         This Court finds Ever Antonio Alvarado-Coronado, aka “Ernie,” pled guilty to

15 Count 1 of a 16-Count Second Superseding Criminal Indictment charging him with

16 conspiracy to distribute a controlled substance in violation of 21 U.S.C. §§ 841(a)(1) and

17 846. Second Superseding Criminal Indictment, ECF No. 141; Plea Agreement, ECF

18 No.180, Change of Plea, ECF No. 181.

19         This Court finds Ever Antonio Alvarado-Coronado, aka “Ernie,” agreed to the

20 forfeiture of the property set forth in the Plea Agreement and the Forfeiture Allegations of

21 the Second Superseding Criminal Indictment. Second Superseding Criminal Indictment,

22 ECF No. 141; Plea Agreement, ECF No. 180; Change of Plea, ECF No. 181.

23         The following property is (1) any firearm or ammunition involved in or used in any

24 knowing violation of any other criminal law of the United States, 21 U.S.C. §§ 841(a)(1) and

25 846; (2) any property used, or intended to be used, in any manner or part, to commit, or to

26 facilitate the commission of 21 U.S.C. §§ 841(a)(1) and 846; (3) any firearm used or

27 intended to be used to facilitate the transportation, sale, receipt, possession, or concealment

28 of property in violation of 21 U.S.C. §§ 841(a)(1) and 846; and (4) any firearm or
           Case 2:18-cr-00095-APG-NJK Document 191 Filed 01/21/21 Page 2 of 4



 1   ammunition intended to be used in any offense punishable under the Controlled Substances

 2   Act, 21 U.S.C. §§ 841(a)(1) and 846, and is subject to forfeiture pursuant to 18 U.S.C. §

 3   924(d)(1) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(2); 21 U.S.C. § 881(a)(11) with 28

 4   U.S.C. § 2461(c); and 18 U.S.C. § 924(d)(1), (2)(C), and (3)(B) with 28 U.S.C. § 2461(c):

 5                    1. Ruger 9 mm pistol with serial number 31058143;

 6                    2. Fabrinor, Firestorm Government, .45 caliber pistol with obliterated

 7                       serial number;

 8                    3. Smith &Wesson, .357 revolver with serial number BUH5046

 9                    4. Intratec, 9 mm pistol with serial number A003436;

10                    5. Sig Sauer, .45 caliber pistol serial number G356620; and

11                    6. any and all ammunition

12   (all of which constitutes property).

13          This Court finds that on the government’s motion, the Court may at any time enter

14   an order of forfeiture or amend an existing order of forfeiture to include subsequently

15   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

16   32.2(b)(2)(C).

17          This Court finds the United States of America is now entitled to, and should, reduce

18   the aforementioned property to the possession of the United States of America.

19          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

20   DECREED that the United States of America should seize the aforementioned property.

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

22   rights, ownership rights, and all rights, titles, and interests of Ever Antonio Alvarado-

23   Coronado, aka “Ernie,” in the aforementioned property are forfeited and are vested in the

24   United States of America and shall be safely held by the United States of America until

25   further order of the Court.

26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

27   of America shall publish for at least thirty (30) consecutive days on the official internet

28   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
                                                 2
           Case 2:18-cr-00095-APG-NJK Document 191 Filed 01/21/21 Page 3 of 4



 1   describe the forfeited property, state the time under the applicable statute when a petition

 2   contesting the forfeiture must be filed, and state the name and contact information for the

 3   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

 4   and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,

 5   the government may instead serve every person reasonably identified as a potential claimant

 6   in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

 7   Rule G(4)(a)(i)(A).

 8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

 9   or entity who claims an interest in the aforementioned property must file a petition for a

10   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

11   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

12   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

13   right, title, or interest in the forfeited property and any additional facts supporting the

14   petitioner’s petition and the relief sought.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

16   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

17   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

18   not sent, no later than sixty (60) days after the first day of the publication on the official

19   internet government forfeiture site, www.forfeiture.gov.

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

21   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

22   Attorney’s Office at the following address at the time of filing:

23                  Daniel D. Hollingsworth
                    Assistant United States Attorney
24                  James A. Blum
                    Assistant United States Attorney
25                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
26

27          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

28   described herein need not be published in the event a Declaration of Forfeiture is issued by
                                                   3
           Case 2:18-cr-00095-APG-NJK Document 191 Filed 01/21/21 Page 4 of 4



 1   the appropriate agency following publication of notice of seizure and intent to

 2   administratively forfeit the above-described property.

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 4   copies of this Order to all counsel of record.

 5                  January 21
            DATED _____________________, 2021.

 6

 7

 8                                               ANDREW P. GORDON
                                                 UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
